Citation Nr: 9901584	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to June 15, 1995, for 
an increased evaluation for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and therapist


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
June 1969.  

This appeal is before the Board of Veterans Appeals (Board) 
from a September 1996 determination of the Los Angeles, 
Department of Veterans Affairs (VA) Regional Office (RO), 
wherein the RO granted a temporary total disability 
evaluation for the period between June 1995 and July 1996, 
and a 70 percent evaluation thereafter for post-traumatic 
stress disorder (PTSD).  The veteran agreed with the 
evaluation of 70 percent, but asserted that his disability 
evaluation of 70 percent should be retroactive to 
February 1991 when he entered into treatment at the Las Vegas 
VA medical facility in a September 1996 notice of 
disagreement.  

The Board notes that the veteran had previously perfected his 
appeal for an increased evaluation for PTSD stemming from a 
December 1995 rating decision that granted a temporary total 
evaluation and continued the 30 percent evaluation.  

In January 1997, the RO granted a 100 percent disability 
evaluation for PTSD effective June 15, 1995.  In March 1997, 
the RO denied an evaluation greater than 30 percent for the 
period between February 1991 and June 1995.

In light of the foregoing, the issue of an increased 
evaluation for PTSD has been rendered moot as the maximum 
schedular evaluation has been granted.  The only remaining 
issue on appeal is whether an effective date prior to 
June 15, 1995 for a 100 percent schedular evaluation for PTSD 
is warranted.  


FINDINGS OF FACT

1.  The RO received a claim establishing the veteran's intent 
to seek an increased evaluation for PTSD in June 1995.  

2.  VA inpatient treatment records show that the veteran was 
admitted for treatment for PTSD on June 15, 1995.  

3.  The record does not show that the veteran filed a claim 
for an increased evaluation prior to June 1995, nor does the 
medical evidence show that it was factually ascertainable 
that an increase in disability had occurred prior to June 15, 
1995.


CONCLUSION OF LAW

The criteria for an effective date, prior to June 15, 1995, 
for a 100 percent evaluation for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran was granted service 
connection for PTSD in November 1991 and assigned an 
evaluation of 30 percent.  Following a September 1993 VA 
examination, the RO confirmed and continued the 30 percent 
evaluation in a November 1993 rating decision.  

The veteran submitted a statement in June 1995 reporting that 
his condition had worsened significantly and that he had been 
admitted on June 17, 1995 for treatment of his PTSD.  

A VA inpatient treatment report shows that the veteran was 
admitted for PTSD symptoms which had become "markedly worse" 
over several months prior to his admission on June 15, 1995.  
The report shows that the veteran anticipated returning to 
the hospital and being readmitted to the PTSD program after 
90 days of sobriety.  

An outpatient treatment record from the West Los Angeles VA 
medical center dated on June 13, 1995, shows an impression of 
PTSD - exacerbated.  Another report dated the following day 
shows that upon mental status examination, the veteran 
appeared withdrawn, guarded, and preoccupied with internal 
stimuli.  The examiner noted that he was alert and oriented 
times three and memory was intact, but had difficulty 
remembering three objects.  The veteran admitted suicidal and 
homicidal thoughts, auditory and visual hallucinations, and 
some paranoid thoughts as well.  Judgment and impulse control 
was poor.  The examiner noted that the veteran appeared to be 
under the influence of drugs and that he needed a referral to 
a drug treatment program when his condition stabilized.  The 
diagnostic impression was substance induced psychosis.  

The record contains outpatient treatment records of the 
veteran from the VA medical facility in Las Vegas for the 
period between July 1994 to August 1994.  A July 1994 report 
shows that the veteran reported increased stress and a 
relapse following one year of sobriety.  The report from the 
alcohol dependence treatment clinic further shows that he 
appeared motivated to resume attending the clinic.  

The veteran reported in August 1994 that he was uncertain of 
his job, was under a great deal of financial pressure and was 
sleeping poorly.  The impression was alcohol dependence and 
PTSD.  

The veteran presented testimony in support of his claim for 
an effective date, prior to June 15, 1995, before a RO 
hearing officer in June 1996.  A transcript of his testimony 
has been associated with the claims file.  The veteran 
elaborated on the reasons why he felt an earlier effective 
date was warranted, and argued that he had been totally 
disabled as the result of his service-connected PTSD for many 
years.

In late 1996 and mid 1997 the veteran submitted statement 
from VA physicians dated in early and late 1996 reflective of 
disablement due to PTSD of many years duration.



Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 38 C.F.R. § 3.1(r) (1998).  

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
[a]ny communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant ... may 
be considered an informal claim.  38 C.F.R. § 3.155 (1998).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1998).  

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  

In the case of claims for increased evaluations, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later, except as provided in 
paragraph two.  38 C.F.R. § 3.400(o)(1) (1998).  Paragraph 
two provides that for disability compensation, the effective 
date is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(1998).

Analysis

Initially, the Board notes that the veteran was granted 
service connection for PTSD and assigned an evaluation of 
30 percent in a November 1991 rating decision.  The Board 
finds that in absence of a timely appeal, the November 1991 
rating decision became final.  See 38 C.F.R. §§ 20.200, 
20.302 (1998).  The claims file also contains a subsequent 
rating decision dated in November 1993 wherein the RO 
confirmed and continued the 30 percent evaluation for PTSD.  
This decision also became final in absence of the submission 
of a timely appeal.  Id. 

The record shows that the veteran requested an increased 
evaluation for PTSD in June 1995 stating that his condition 
had "worsened significantly."  In this regard, cases where 
the increase in disability precedes the date of claim, 
section 3.400(o)(2) applies rather than paragraph one of that 
section.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
The Court found that 38 U.S.C. A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim provided also that the claim is received within one 
year after the increase.  Id.  

The veteran's June 1995 claim for an increased evaluation 
shows that he had been admitted for treatment of his service-
connected PTSD.  Accordingly, the controlling law with 
respect to the case at hand provides that the effective date 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The Board's inquiry must address at what point it was 
factually ascertainable that the veteran's PTSD increased in 
disability within the one year period prior to the receipt of 
his claim on June 23, 1995.  The RO assigned an effective 
date of June 15, 1995 based upon the admission date of the 
veteran into the PTSD rehabilitation program.  The Board 
finds that a schedular evaluation of 100 percent is not 
warranted prior to June 15, 1995, based upon the probative 
medical evidence of record which does not establish such an 
increase in disability. 

The criteria effective prior to November 7, 1996 governing a 
100 percent evaluation for PTSD require that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Further, the 
criteria required that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and that 
the veteran be demonstrably unable to obtain or retain 
employment.  Id.

The amended criteria contained in the general schedule for 
evaluation of mental disorders provide a 100 percent 
evaluation for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

The probative medical evidence prior to June 15, 1995 shows 
that the veteran was seen for admission into the alcohol 
dependence program in July 1994.  As noted above, the report 
shows that he was sleeping poorly, was under a great deal of 
stress with respect to his job, and had a sobriety relapse.  
This does not show virtual isolation in the community and 
gross repudiation of reality under the old criteria or total 
occupational and social impairment under the amended 
criteria.  

The probative medical evidence from the West Los Angeles VA 
medical center also does not show that the schedular criteria 
for a 100 percent evaluation were met prior to June 15, 1995.  
The outpatient report dated on June 13, 1995 only states that 
the veteran's PTSD was exacerbated.  The June 14, 1995 report 
shows that the veteran's wife brought him in due to his 
threats to kill himself and the family members.  Although 
this suggests persistent danger of hurting self or others 
under the amended criteria, the mental status examination did 
not reveal gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, disorientation to time or 
place, and memory loss for names of close relatives.  The 
report also does not establish totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality as required under the old criteria.  

The veteran asserted in his June 1997 VA Form 9 that he had 
been crippled by PTSD for many years and had not functioned 
vocationally or socially since his return from Vietnam.  
Also, at his June 1996 personal hearing he asserted that his 
disability had become progressively worse since 1991.  In 
support of his contention the veteran submitted two 
statements from VA physicians one dated in February 1996 and 
the other in November 1996.  Both statements indicate a 
history of impairment for many years due to PTSD.  The Board 
notes that these statements are dated after June 15, 1995, 
and both physicians treated him following his admission to 
the West Los Angeles VA Medical Center.  The Board finds that 
this evidence does not show that the criteria for a 
100 percent evaluation are factually ascertainable prior to 
June 15, 1995.  The Board also finds that the contemporaneous 
clinical evidence contained in the record carries greater 
probative weight than the above statements.

The record shows that the RO received the veteran's claim on 
June 23, 1995.  The record also shows that the veteran was 
admitted for PTSD treatment on June 15, 1995.  The record 
does not contain medical evidence that shows an increase in 
disability to the level of 100 percent to be factually 
ascertainable prior to June 15, 1995.  38 C.F.R. 
§ 3.400(o)(2).  Thus, an effective date prior to June 15, 
1995 for a 100 percent evaluation for PTSD is not warranted.  


ORDER

Entitlement to an effective date, prior to June 15, 1995, for 
a 100 percent evaluation for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
